PER CURIAM.
We review the decision of the district court of appeal in Fruetel v. State, 609 So.2d 697 (Fla. 4th DCA 1992), on the jurisdictional ground of certified conflict. Art. Y, § 3(b)(4), Fla. Const.
The decision under review is quashed on the authority of Munoz v. State, 629 So.2d 90 (Fla.1993), and the case is remanded to the district court for reconsideration in light of our opinion in Munoz.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.